—Order affirmed without costs. Memorandum: There is no basis in the record to disturb the determination that petitioner met her burden of proving respondent’s paternity by clear and convincing evidence (see, Matter of Jane PP. v Paul QQ., 65 NY2d 994, 996; Matter of Commissioner of Social Servs. v Philip De G., 59 NY2d 137, 141-142). Furthermore, the record establishes that petitioner met her burden of rebutting the presumption of legitimacy (see, Matter of Findlay, 253 NY 1, 7; Johannessen v Johannessen, 148 AD2d 894) by clear and convincing proof of illegitimacy (see, Ghaznavi v Gordon, 163 AD2d 194, 195; Matter of Erskine E. R. F., 100 AD2d 878; Matter of Joan G. v Robert W., 83 AD2d 838, 839). Moreover, the failure of respondent to testify regarding alleged acts of intercourse testified to by petitioner during the critical time period "allow[ed] the trier of fact to draw the strongest inference against him that the opposing evidence in the record permits” (Matter of Commissioner of Social Servs. v Philip De G., supra, at 141).
All concur except Balio, J. P., and Doerr, J., who dissent and vote to reverse in the following Memorandum.